DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 4-5, 8, 11-12, 15, and 18-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 10,764,654. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application is an obvious variation, recited similarly to the patented subject matter. The table below shows the claim sets similarities.
Instant Application # 17/481,684
US Patent 10,764,654
1. A computing device comprising: one or more processing devices; and memory communicatively coupled with and readable by the one or more processing devices and having stored therein machine-readable instructions which, when executed by the one or more processing devices, cause the one or more processing devices to perform operations comprising: 


receiving media content comprising video; detecting a playback operation that interrupts playback of the media content; 

responsive to the detecting the playback operation, automatically generating a supercut at least in part by: identifying a portion of the media content that was played prior to the playback operation; 



determining clips from the portion of the media content that correlate to one or more types of events from a plurality of types of events, 


the determining comprising: identifying a first clip from the portion of the media content for inclusion in the supercut based at least in part on identifying a first event within the portion that corresponds to at least one of the one or more types of events; identifying a second clip from the portion of the media content for inclusion in the supercut based at least in part on identifying a second event within the portion that corresponds to at least one of the one or more types of events; and 

based at least in part on the first clip and the second clip, generating data for the supercut; 

causing output of an interface element indicating availability of the supercut for playback; and 


responsive to detecting a selection corresponding to the interface element, outputting the supercut for display.

1. A computing device, comprising: one or more processors; and a non-transitory computer readable storage medium communicatively coupled to the one or more processors, wherein the non-transitory computer readable storage medium includes instructions that, when executed by the one or more processors, cause the one or more processors to perform operations including:

detecting that a user has paused programming content during displaying of the programming content on a display device;

in response to the user pausing the programming content, automatically initiating the generation of a supercut;
identifying a portion of the programming content that was displayed on the display device before the user paused the programming content;

searching the portion of the programming content for a set of events using a type of content determined to be associated with the programming content;

identifying one or more video clips from the programming content, wherein each clip includes one or more events from the set of events;










generating a supercut using the one or more video clips, 


2. The computing device of claim 1, wherein the one or more operations further include: displaying a supercut interface on the display device…

1. …wherein the one or more video clips are displayed one after another in the supercut.
4. The computing device as recited in claim 3, where the data is used to play the clips from the media content for the outputting the supercut for display.

3. The computing device of claim 2, wherein the one or more operations further include: receiving an input from the user at the supercut interface, wherein when the input is received, the supercut is displayed on the display device instead of the programming content.

5. The computing device as recited in claim 1, where the interface element is selectable to play to the supercut.

3. The computing device of claim 2, wherein the one or more operations further include: receiving an input from the user at the supercut interface, wherein when the input is received, the supercut is displayed on the display device instead of the programming content.

Claims 8, 11, 12, 15, 18, and 19, see similar language in above claims.

See claim languages similar to above claims 1-3.


Claims 2-3, 6-7, 9-10, 13-14, 16-17, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-3 of U.S. Patent No. 10,764,654 (“Montgomery”) in view of US PG Pub 2017/0220869 (“Blong”) and US PG Pub 2016/0014482 (“Chen”).
Instant Application # 17/481,684
US Patent 10,764,654
2. The computing device as recited in claim 1, where the data for the supercut corresponds to a file for the supercut that is separate from the media content and that facilitates the outputting the supercut for display.

Blong discloses (¶0041) that the supercut, which is a single video file, is downloaded and provided to output on the display device, where the supercut is separate from the video clips stored in the repository as represented in Fig. 1 (Video clips repository, Supercut).

3. The computing device as recited in claim 1, where the data for the supercut corresponds to one or more of locations, start times, and/or end times for the clips within the media content.
Blong discloses (¶0041) that the video clips in the supercut can be moved to a different location in the supercut; (¶0024) clip ID of the video clip includes information such as a start time and end time of the clip.

6. The computing device as recited in claim 1, where the interface element comprises one or more images of the first clip and/or the second clip, or one or more shorter versions of the first clip and/or the second clip.

Blong discloses (¶0053) the device displays the supercut which includes a plurality of video clips, where (claim 1) the video clips are shorter in length than the corresponding full video as represented in Fig. 7E.

7. The computing device as recited in claim 1, where the determining the clips from the portion of the media content that correlate to the one or more types of events from the plurality of types of events is based at least in part on performing one or both of audio recognition and video recognition on the portion of the media content to identify audio characteristics and/or video characteristics that correlate to the one or more types of events.

Chen discloses (¶0063, ¶0064) that the visual analysis involves recognizing elements within individual frames of video such as a recurring face (e.g. an anchorperson) to assist video segmentation, where (¶0139) the personalized playlist is generated for certain types of video content such as “news stories”.
Claims 9-10, 13-14, 16-17, and 20, see similar language in above claims.

See rejection similar to above claim rejection.


Based on the above analysis, it would have been obvious to one of the ordinary
skills in the art before the effective filing date of the invention to modify Instant Application by using a separate file for the supercut comprising shorter version by determining clip based on the video recognition as taught by Blong and Chen in order to provide users with personalized video content feed providing the video content that matters most to them.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-13, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over US PG Pub 2017/0220869 to Blong (“Blong”) in view of US PG Pub 2008/0282285 to Thomas (“Thomas”).
Regarding claim 1, “A computing device comprising: one or more processing devices; and memory communicatively coupled with and readable by the one or more processing devices and having stored therein machine-readable instructions which, when executed by the one or more processing devices, cause the one or more processing devices to perform operations” reads on the system comprising a server and a user device that creates supercut (abstract, ¶0015) disclosed by Blong and represented in Fig. 2 (element 205).  Blong further discloses (¶0054, ¶0055, ¶0057) that the device comprises memory that stores information and instructions for execution by a processor.
As to “comprising: receiving media content comprising video” Blong discloses (¶0018, ¶0039) that the server provides video clips associated with video content such as movies, TV shows, etc. to the device.
As to “responsive to the detecting the playback operation, automatically generating a supercut…” Blong discloses (¶0014, ¶0030, ¶0035) that based on the user’s input selecting one or more categories relating to video clips, the system includes it to generate a supercut.
As to “identifying a portion of the media content that was played prior to the playback operation” Blong discloses (¶0013, ¶0014) that the user chooses to view video clips associated with particular video, where the supercut creation tool enables user to efficiently select and arrange this viewed clips prior to creating a supercut.
As to “determining clips from the portion of the media content that correlate to one or more types of events from a plurality of types of events” Blong discloses (¶0024, ¶0025) that each video clip is associated with tags that identify the type of clip as represented in Fig. 3 (element 310).
As to “the determining comprising: identifying a first clip from the portion of the media content for inclusion in the supercut based at least in part on identifying a first event within the portion that corresponds to at least one of the one or more types of events; identifying a second clip from the portion of the media content for inclusion in the supercut based at least in part on identifying a second event within the portion that corresponds to at least one of the one or more types of events” Blong discloses (¶0014, ¶0038) that the system identifies the video clips associated with the one or more categories that the user is interested in potentially including in a supercut and obtain relevant video clips.
As to “based at least in part on the first clip and the second clip, generating data for the supercut; causing output of an interface element indicating availability of the supercut for playback; and responsive to detecting a selection corresponding to the interface element, outputting the supercut for display” Blong discloses (¶0014, ¶0041) that the system automatically generates supercuts and transmits it via a graphical interface to provide user with an option, where the system outputs a supercut video clips for display as represented in Fig. 5 (elements 535, 540, 545). 
Blong meets all the limitations of the claim except “detecting a playback operation that interrupts playback of the media content; responsive to the detecting the playback operation, automatically [performing an action.]”  However, Thomas discloses (¶0057) that when the system detects paused in the media content, the system automatically substitutes paused content as represented in Fig. 4.  Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the invention to modify Blong’s system by performing an action when detecting an interruptions in the playback of the media content as taught by Thomas in order to make it easier for the user to activate the function.

Regarding claim 2, “The computing device as recited in claim 1, where the data for the supercut corresponds to a file for the supercut that is separate from the media content and that facilitates the outputting the supercut for display” Blong discloses (¶0041) that the supercut, which is a single video file, is downloaded and provided to output on the display device, where the supercut is separate from the video clips stored in the repository as represented in Fig. 1 (Video clips repository, Supercut).

Regarding claim 3, “The computing device as recited in claim 1, where the data for the supercut corresponds to one or more of locations, start times, and/or end times for the clips within the media content” Blong discloses (¶0041) that the video clips in the supercut can be moved to a different location in the supercut; (¶0024) clip ID of the video clip includes information such as a start time and end time of the clip.

Regarding claim 4, “The computing device as recited in claim 3, where the data is used to play the clips from the media content for the outputting the supercut for display” Blong discloses (¶0014, ¶0041) that the system automatically generates and outputs a supercut video clips for display as represented in Fig. 1.

Regarding claim 5, “The computing device as recited in claim 1, where the interface element is selectable to play to the supercut” Blong discloses (¶0052) that the user is displayed a “play” icon through which the user can initiate playback of the supercut as represented in Fig. 7C-7E.

Regarding claim 6, “The computing device as recited in claim 1, where the interface element comprises one or more images of the first clip and/or the second clip, or one or more shorter versions of the first clip and/or the second clip” Blong discloses (¶0053) that the device displays the supercut which includes a plurality of video clips, where (claim 1) the video clips are shorter in length than the corresponding full video as represented in Fig. 7E.

Regarding claim 8, see rejection similar to claim 1.  Furthermore, Blong discloses (¶0057) that the device performs these operations in response to processor executing software instruction stored in a non-transitory memory device.

Regarding claim 9, see rejection similar to claim 2.

Regarding claim 10, see rejection similar to claim 3.

Regarding claim 11, see rejection similar to claim 4.

Regarding claim 12, see rejection similar to claim 5.

Regarding claim 13, see rejection similar to claim 6.

Regarding claim 15, see rejection similar to claim 1.

Regarding claim 16, see rejection similar to claim 2.

Regarding claim 17, see rejection similar to claim 3.

Regarding claim 18, see rejection similar to claim 4.

Regarding claim 19, see rejection similar to claim 5.

Regarding claim 20, see rejection similar to claim 6.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Blong in view of Thomas as applied to claims 1 and 8 above, and further in view of US PG Pub 2016/0014482 to Chen (“Chen”).
Regarding claim 7, combination of Blong and Thomas meets all the limitations of the claim except “The computing device as recited in claim 1, where the determining the clips from the portion of the media content that correlate to the one or more types of events from the plurality of types of events is based at least in part on performing one or both of audio recognition and video recognition on the portion of the media content to identify audio characteristics and/or video characteristics that correlate to the one or more types of events.”  However, Chen discloses (¶0063, ¶0064) that the visual analysis involves recognizing elements within individual frames of video such as a recurring face (e.g. an anchorperson) to assist video segmentation, where (¶0139) the personalized playlist is generated for certain types of video content such as “news stories”.  Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the invention to modify Blong and Thomas’ systems by filtering programming content received from different sources by performing video recognition to correlate to a type of event as taught by Chen in order to provide users with personalized video content feed providing the video content that matters most to them (¶0005).

Regarding claim 14, see rejection similar to claim 7.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINKAL R CHOKSHI whose telephone number is (571)270-3317.  The examiner can normally be reached on Monday - Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN T PENDLETON can be reached on (571)272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PINKAL R CHOKSHI/
Primary Examiner, Art Unit 2425